Citation Nr: 1811154	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for congestive heart failure with myocardial infarctions.

5.  Entitlement to service connection for cerebrovascular disease.

6.  Entitlement to service connection for brain damage.

7.  Entitlement to service connection for blurred vision.

8.  Entitlement to an initial rating higher than 10 percent for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for bilateral hearing loss, a right ankle disability, anxiety disorder, congestive heart failure with heart attack, strokes, brain damage, and blurred vision.  The RO also granted service connection for tinnitus and assigned an initial 10 percent disability rating, from March 22, 2012.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in April 2014.

The Veteran requested a Board video-conference hearing before a Veterans Law Judge on his April 2014 VA Form 9.  A hearing was scheduled for a date in July 2016, but the Veteran failed to appear for the hearing.  His representative subsequently requested that the hearing be re-scheduled because the Veteran had been unable to attend the July 2016 hearing for health reasons.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

FINDING OF FACT

In January 2018, VA was notified that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Notification of death was received through the First Notice of Death (FNOD) Program.  The Veteran's date of death was reported to be January 12, 2018, which matches information received through a Social Security Administration database inquiry.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


